Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nancy A. Vashaw on 01/26/2021.

The application has been amended as follows: 

1.    (Currently Amended) A force transmission comprising:
an input axle to drive winding a first cable onto a first capstan and a second cable onto a second capstan, the first and second capstans having a first axis of rotation, the first and second cables being wound so that when one of the first and second cables is payed out, the other of the first and second cables is payed in;
an idler pulley over which the first and second cables pass 
to which the first cable is coupled to rotate the lever in a first direction and to which the second cable is coupled to rotate the lever in a second direction opposite the first direction, the lever having a third axis of rotation substantially parallel to the second axis of rotation


2.    (Original) The force transmission of claim 1 wherein the lever is a first class lever.

3.    (Original) The force transmission of claim 1 wherein the lever is a second class lever.

4.    (Currently Amended) The force transmission of claim 1 further comprising a rod to a surgical end effector, the lever closes the 

5.    (Original) The force transmission of claim 1 wherein the first and second cables are portions of a single cable.

6.    (Original) The force transmission of claim 1 wherein the first capstan and the second capstan are portions of a single capstan.

input axle to drive of the first cable onto the first capstan and the second cable onto the second capstan.

8.    (Currently Amended) The force transmission of claim 1 further comprising a hand wheel coupled to the input axle to drive of the first cable onto the first capstan and the second cable onto the second capstan.

9.    (Currently Amended) A mechanically actuated surgical instrument comprising:
an input axle to drive winding a first cable onto a first capstan and a second cable onto a second capstan, the first and second capstans having a first axis of rotation, the first and second cables being wound so that when one of the first and second cables is payed out, the other of the first and second cables is payed in;
an idler pulley over which the first and second cables pass 
a lever to which the first cable is coupled and to which the second cable is coupled to rotate the lever in a second direction opposite the first direction, the lever having a third axis of rotation substantially parallel to the second axis of rotation; and

a rod coupling a surgical end effector to the lever.

10.    (Previously Presented) The surgical instrument of claim 9 wherein the lever is a first class lever.

11.    (Previously Presented) The surgical instrument of claim 9 wherein the lever is a second class lever.

12.    (Currently Amended) The surgical instrument of claim 9 wherein the rod 

13.    (Previously Presented) The surgical instrument of claim 9 wherein the first and second cables are portions of a single cable.

14.    (Previously Presented) The surgical instrument of claim 9 wherein the first capstan and the second capstan are portions of a single capstan.

15.    (Currently Amended) The surgical instrument of claim 9 further comprising an input connection for a rotary actuator coupled to the input axle to drive of the first cable onto the first capstan and the second cable onto the second capstan.

the input axle to drive of the first cable onto the first capstan and the second cable onto the second capstan.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The last rejection on 09/08/2020 was a 112 second paragraph and an obvious type double patenting rejection but was overcome by an amendment and submission of a terminal disclaimer on 12/07/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762